CALHOUN, J.
The offense, possessing intoxicating liquor for the purpose of sale; the punishment,. *697confinement In the penitentiary for three years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review. /
The judgment is affirmed.
PEE. CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.